Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is a response to an amendment filed on 11/01/2021 for application number 16/499,076. Claims 1, 2, 7, 22, and 23 have been amended. Claims 1-4, 7-11, 22-25, 28-32, and 45 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on10/15/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

 Claims 1-4, 7-11, 22-25, 28-32, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP R1-1705069 (Huawei, HiSilicon, 3GPP TSG RAN WG1 Meeting #88bis, Spokane, USA, 3rd - 7th April 2017; publicly available on 03/25/2017; hereinafter “NPL1”) in view of Ji et al. (US 20180098361 A1; hereinafter “Ji”), and further in view of Liao et al. (US 20170332396 A1; hereinafter “Liao”).

Regarding claim 1, NPL1 discloses a method for configuring resource carried out in a user equipment (UE), comprising: 
receiving first information from a network-side, wherein the first information indicates to the UE configurations of at least one bandwidth part (Sec. 2.1, Bandwidth part with the constraint of UE capable bandwidth: When the UE is not capable of supporting the carrier bandwidth, a bandwidth part is indicated, which can be considered as the UE operating bandwidth for data transmission and should satisfy the relationship of bandwidth part ≤ min (carrier bandwidth, UE capable bandwidth) as shown in Figure 1; Sec. 2.1, Proposal 1:  set of values for sizes of bandwidth part is pre-configured, possibly by higher layer (= receiving first information from a network-side); Option 1: Semi-static indication of the bandwidth part - A UE can be configured via dedicated RRC signaling (from network-side) with one or multiple control resource sets.), and 
allocating a bandwidth part of at least one configured bandwidth part (Sec. 2.1, Bandwidth part with the constraint of UE capable bandwidth: The bandwidth part (= the bandwidth part of at least one configured bandwidth part) can be composed of a set of PRBs assuming a default numerology. Several candidates of the bandwidth part can be configured or predefined based on a set of UE capabilities. The bandwidth part is selected from the candidates; Sec. 2.1, Option 1, Alt 2: Multiple bandwidth part locations can be identified for more flexible resource allocation. In that case, RRC signaling or some pre-configured rules can be employed. UE may hop to a new partition (e.g., cyclically) every n slots, where n is configurable.  The PRB allocation takes place within the configured bandwidth part (= the bandwidth part of at least one configured bandwidth part).  PRB bitmap will be function of the bandwidth part size. PRB allocation can be contiguous or non-contiguous within the bandwidth part.),
wherein a time duration for the bandwidth part to be active is configured in unit of a slot (Sec. 2.1, Option 1, Alt 2: Multiple bandwidth part locations can be identified for more flexible resource allocation. In that case, RRC signaling or some pre-configured rules can be employed. UE may hop to a new partition (e.g., cyclically) every n slots, where n is configurable.),
wherein a first bandwidth part of the at least one configured bandwidth part is determined as an active bandwidth part, and 
when the time duration corresponding to the active bandwidth part has elapsed, turning the active bandwidth part to a second bandwidth part of the at least one configured bandwidth part (Sec. 2.1, Option1, Alt 2: Multiple bandwidth part locations can be identified for more flexible resource allocation. In that case, RRC signaling or some pre-configured rules can be employed. UE may hop to a new partition (e.g., cyclically) (= hopping to a second bandwidth part) every n slots, where n is configurable; thus indicating that a bandwidth part may remain active for n slots (= the time duration corresponding to the active bandwidth part has elapsed) before the UE switches to a second bandwidth part.).
But NPL1 does not explicitly disclose (a) activating a bandwidth part of at least one configured bandwidth part, (b) wherein a time duration for the bandwidth part to be active is configured in unit of millisecond and the time duration is determined using a timer; and (c) wherein configuration of the at least one bandwidth part comprises subcarrier spacing.
However, in the same filed of endeavor, Ji discloses a method for activating a bandwidth part of at least one configured bandwidth part, wherein the time duration for the bandwidth part to be active is determined using a timer ([0081]: Support for activation/deactivation of DL and UL bandwidth part may be by an explicit indication at least in DCI. Support for activation/deactivation of DL and UL bandwidth part may be by means of a timer. A timer can enable a UE to switch the UE's active DL bandwidth part to or from a default bandwidth part. The default bandwidth part can be the initial active DL bandwidth part defined above.).
Ji further discloses wherein each bandwidth part comprises a numerology ([0078] the UE may be configured with one or more bandwidth parts (e.g., frequency bands). Each bandwidth part may include a numerology (e.g., including a slot), a physical resource block (PRB) grid to index mapping, a control resource set (CORESET) numerology.)”. Based on this teaching, a skilled artisan would have been able to determine that each bandwidth part comprises subcarrier spacing because it is well known in the art that each numerology corresponds to a particular subcarrier spacing in 5G NR.
Furthermore, in the same field of endeavor, Liao discloses that in 5G NR, the slot length for 15 KHz subcarrier spacing is 1 ms ([0027] and Fig. 1: As depicted in FIG. 1, the slot length for 15 KHz subcarrier spacing is 1 ms, the slot length for 60 KHz subcarrier spacing is 0.25 ms, and the slot length for 240 subcarrier spacing is 62.5 ns.). Based on the teachings of Ji and Liao, a skilled artisan would have been able to modify the NPL1’s teaching of configuring bandwidth part in unit of slot to configuring bandwidth part in unit of millisecond when the subcarrier spacing is 15 kHz, and derive the limitation “wherein a time duration for the bandwidth part to be active is configured in unit of millisecond”.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of NPL1, based on the above teachings from Ji and Liao, to derive the limitations of claim 1, because the modification uses prior art elements according to their established functions to produce a predictable result. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification in order to control and enable efficient use of bandwidth part.

Regarding claims 2 and 3, NPL1, Ji, and Liao disclose the limitations of claim 1 as set forth, and NPL1 further discloses allocating at a time, the bandwidth part of the at least one configured bandwidth part following a time-domain structure; and wherein configurations of the at least one bandwidth part comprises the time-domain structure (Sec. 2.1, Option 2 - Dynamic indication of a bandwidth part: For full dynamic resource allocation (which includes time-domain and frequency-domain structure), resource allocation in the DCI can have a field which indicates the start position of the bandwidth part. Then, PRB bitmap provides non-contiguous or contiguous resource allocation within the bandwidth part. X us gap is needed for the UE as it needs to tune to a separate RF BW during the slot, which is shown in Figure 4; Fig. 4 illustrates allocation of bandwidth parts in two consecutive slots in time-domain indicating a time-domain structure, and a different bandwidth part in each slot indicates allocating at a time, the bandwidth part of the at least one configured bandwidth part following the time-domain structure). 
Furthermore, Ji discloses a method for activating a bandwidth part of at least one configured bandwidth part ([0081]: Support for activation/deactivation of DL and UL bandwidth part may be by an explicit indication at least in DCI.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of NPL1, Ji, and Liao as applied to claim 1, based on the above further teachings from NPL1 and Ji, to derive “activating at a time, the bandwidth part of the at least one configured bandwidth part following a time-domain structure; and wherein configurations of the at least one bandwidth part comprises the time-domain structure”, because the modification uses prior art elements according to their established functions to produce a predictable result. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification in order to control and enable efficient use of bandwidth part.

Regarding claim 4, NPL1, Ji, and Liao disclose the limitations of claim 1 as set forth, and NPL1 further discloses wherein configuration of the at least one bandwidth part further comprises at least one of bandwidth part size, position of bandwidth part in frequency-domain, time-domain duration, and information on configuration of at least one signal (NPL1: Sec. 2.1, Option 1: The bandwidth part size, if less than UE capable BW, is notified via system information or RRC signaling; NPL2: Sec. 2, Frequency Domain Resource Allocation: . Another approach is to indicate the start RB position and the length of RBs).  The claim is written in an alternative form with species forming a Markush group representing a genus; the prior art document discloses at least one of the species (bandwidth part size) which anticipates the genus (MPEP 2131.02).

Regarding claims 7 and 8, NPL1, Ji, and Liao disclose the limitations of claim 1 as set forth, and NPL1 further discloses receiving second information from the network-side, wherein the second information indicates to the UE that at least one bandwidth part to be used is selected from the at least one bandwidth part sent via the first information; and determining the bandwidth part to be used, which is selected from candidate bandwidth part by the network-side, according to the second information, wherein receiving the second information from the network-side comprises: receiving the second information from the network-side via Downlink control information (DCI)  (Sec. 2.1, Bandwidth part with the constraint of UE capable bandwidth: The bandwidth part can be composed of a set of PRBs assuming a default numerology. Several candidates of the bandwidth part can be configured or predefined based on a set of UE capabilities. The bandwidth part is selected from the candidates; Sec. 2.1, Proposal 1:  set of values for sizes of bandwidth part is pre-configured, possibly by higher layer (= receiving first information from a network-side); Option 1: Semi-static indication of the bandwidth part - A UE can be configured via dedicated RRC signaling (from network-side) with one or multiple control resource sets; Sec. 2.1, Option 2: Dynamic indication of a bandwidth part – For full dynamic resource allocation, resource allocation in the DCI can have a field which indicates the start position of the bandwidth part. Then, PRB bitmap provides non-contiguous or contiguous resource allocation within the bandwidth part. X us gap is needed for the UE as it needs to tune to a separate RF BW during the slot, which is shown in Figure 4; thus several candidates for bandwidth part are communicated via higher layer signaling (= first information) based on UE capabilities, and a specific bandwidth part to be used by the UE is selected via DCI (= second information)). 

Regarding claim 9, NPL1, Ji, and Liao disclose the limitations of claim 1 as set forth, and NPL1 further discloses wherein receiving the first information from the network-side comprises: receiving the first information from the network-side via Radio Resource Control (RRC) signaling (Sec. 2.1, Proposal 1:  set of values for sizes of bandwidth part is pre-configured, possibly by higher layer (= receiving first information from a network-side); Option 1: Semi-static indication of the bandwidth part - A UE can be configured via dedicated RRC signaling (from network-side) with one or multiple control resource sets.).  

Regarding claims 10 and 11, NPL1, Ji, and Liao disclose the limitations of claim 1 as set forth, and NPL1 further discloses receiving third information from the network-side, wherein the third information indicates resource allocation within the bandwidth part, and receiving the third information from the network-side via DCI (Sec. 2.1, Option 2: Dynamic indication of a bandwidth part – For full dynamic resource allocation, resource allocation in the DCI can have a field which indicates the start position of the bandwidth part. Then, PRB bitmap provides non-contiguous or contiguous resource allocation within the bandwidth part (= third information). X us gap is needed for the UE as it needs to tune to a separate RF BW during the slot, which is shown in Figure 4.). 

Claims 22-25 and 28-32 are rejected on the same grounds set forth in the rejection of claims 1-4 and 7-11, respectively. Claims 22-25 and 28-32 recite similar features as in claims 1-4 and 7-11, respectively, from the perspective of an apparatus for a user equipment. Ji further discloses an implementation of a UE with a processor and a network interface for performing the recited functions ([0054] and Fig. 6).

Claim 45 is rejected on the same grounds set forth in the rejection of claim 1. Claim 45 recites performing the method of claim 1 by executing instructions stored on a non-transitory computer storage medium. Ji further discloses an implementation of a UE executing instructions stored on a non-transitory computer storage medium for performing the recited functions ([0056] and Fig. 6).

Response to Arguments
Applicant's arguments have been considered but they are not persuasive or moot because the amendments necessitated new grounds of rejection, and the arguments do not apply to the combination of references being used in the current rejection.

Regarding claim 1, the applicant argues (remarks p. 8) that “In amended claim 1, the object of activation is a bandwidth part. Huawei discloses that "[m]ultiple bandwidth part locations can be identified for more flexible resource allocation" (Huawei, § 2.1). "UE may hop to a new partition (e.g., cyclically) every n slots. The PRB allocation takes place within the configured bandwidth part" (Huawei, § 2.1). In other words, the object of allocation in Huawei is PRB. Therefore, Huawei fails to disclose at least the features of amended claim 1 underlined above.” The examiner respectfully disagrees. NPL1 (Huawei) states that “Sec. 2.1, Option 1, Alt 2: Multiple bandwidth part locations can be identified for more flexible resource allocation. In that case, RRC signaling or some pre-configured rules can be employed. UE may hop to a new partition (e.g., cyclically) every n slots, where n is configurable”. Thus NPL1 targets configuring bandwidth parts and not just PRBs.
The applicant further argues (remarks p. 9) that “The solution in Huawei is implemented in NR, and in NR, the slot is not fixed. Thus, although Liao discloses (see paragraph [0027]) that the slot length for 15 KHz subcarrier spacing is I ms, a skilled artisan would not have been able to modify the Huawei's teaching of configuring bandwidth part in unit of slot to configuring bandwidth part in unit of a fixed value when the subcarrier spacing is 15kHz, let alone derive the recitation "wherein a time duration for the bandwidth part to be active is configured in unit of millisecond." Liao does not teach the distinguishing features”. The examiner respectfully disagrees. The independent claims do not limit the method for a fixed length slot or for varying slot lengths. Even though the configuration/signaling ln NPL1 is not performed in units of milliseconds but instead in units of "n slots", such configuration in slots can result in a time duration in milliseconds, because Liao discloses that in 5G NR, the slot length for 15 KHz subcarrier spacing is 1 millisecond. Therefore, a skilled artisan would have been able to modify the NPL1’s teaching of configuring bandwidth part in unit of slot to configuring bandwidth part in units of milliseconds at least when the subcarrier spacing is 15 kHz.

The same reasoning applies to independent claim 22 mutatis mutandis. Accordingly, claims 1 and 22 are rejected.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Cheng (US 20190037551 A1) – Bandwidth part comprising subcarrier spacing.
Li et al. (US 20200021420 A1) – Resource configuration method for indicating bandwidth part.
Samsung (3GPP TSG RAN WG1 Meeting #88bis, Spokane, USA, 3rd – 7th April 2017, R1-1705399) – Resource allocation aspects including bandwidth part.
NTT DOCOMO, INC. (3GPP TSG RAN WG1 Meeting #88bis, Spokane, USA, 3rd – 7th April 2017, R1-1705746) – Resource allocation for DL/UL data.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAILENDRA KUMAR whose telephone number is (571)270-1606.  The examiner can normally be reached on IFP M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHAILENDRA KUMAR/Primary Examiner, Art Unit 2471